CAMPBELL, Judge.
The defendant makes two assignments of error in the record, but as these assignments are not argued in the brief, they are deemed abandoned. (Court of Appeals Rule 28.) However, an appeal is an exception to the judgment, presenting the face of the record proper for review. The record in this case consists of the warrant, the defendant’s plea of not guilty, the evidence offered at trial, the jury verdict of guilty, and the judgment imposed. We have carefully reviewed this record and find no error.
No error.
Judges Britt and Vaughn concur.